Citation Nr: 1439582	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  11-31 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for hypothyroidism.

2.  Entitlement to a rating in excess of 30 percent for blepharospasm with spasmodic torticollis.

3.  Entitlement to a rating in excess of 10 percent for spasmotic dysphonia.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to September 1984 and from August 1999 to September 2010.  These matters are before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In September 2011, the RO assigned increased ratings of 30 percent for hypothyroidism, 30 percent for blepharospasm with spasmodic torticollis and 10 percent for spasmotic dysphonia, all effective from October 1, 2010.  In December 2011, the Veteran cancelled her request for a Board hearing.

The issues of increased ratings for blepharospasm with spasmodic torticollis and spasmotic dysphonia are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


FINDING OF FACT

Throughout, the Veteran's hypothyroidism is reasonably shown to be manifested by cold intolerance, muscular weakness, fatigability, constipation, mental sluggishness, mental disturbance, weight gain, sleepiness, and cold intolerance.


CONCLUSION OF LAW

A 100 percent rating for hypothyroidism is warranted throughout.  38 U.S.C.A.     §§ 1155, 5107 (West 2002);  38 C.F.R. §4.119, Diagnostic Code (Code) 7903 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's service-connected hypothyroidism has been assigned a 30 percent rating throughout under Code 7903, which provides for a 30 percent rating for hypothyroidism manifested by fatigability, constipation, and mental sluggishness.  A 60 percent rating is warranted for hypothyroidism manifested by muscular weakness, mental disturbance, and weight gain and a 100 percent rating is warranted for hypothyroidism manifested by cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance, bradycardia, and sleepiness.

On May 2010 VA examination, the Veteran reported fatigability, sleepiness, slowing of thought, poor memory and slowing of speech.  The examiner noted that the symptoms of fatigue and sleepiness occur even after she receives 8 hours of sleep.  The examiner further noted that the Veteran has cold intolerance and that she has gained 25 pounds over the past 10 years.  The examiner noted that she takes Synthroid daily but that her symptoms are non responsive to therapy or treatment and that most symptoms have worsened over the past 15 months.

On January 2012 VA examination, the examiner noted that the Veteran's hypothyroidism was manifested by symptoms to include fatigability, constipation, mental sluggishness, mental disturbance, weight gain, sleepiness, and cold intolerance.

The Board finds that the evidence of record shows a disability picture that is more nearly approximated by a 100 percent rating throughout for hypothyroidism.  The Veteran has been found to have cold intolerance, muscular weakness, mental disturbance, and sleepiness, which are all contemplated by the 100 percent rating.  Although she has not shown signs of cardiovascular involvement, the Board finds that her hypothyroidism disability more nearly approximates the criteria for a higher 100 percent rating.  Accordingly, for these reasons, and affording the Veteran the benefit of the doubt, the Board finds that a 100 percent schedular rating is warranted throughout the period on appeal for service-connected hypothyroidism.

The Board has considered whether referral of the hypothyroidism disability for consideration of an extraschedular rating is indicated.  See 38 C.F.R. §  3.321(b)(1).  The evidence does not show that the Veteran has (or even alleges) any impairment of function beyond that already compensated.  Notably, she has reported cold intolerance, mental sluggishness, fatigability, constipation, sleepiness, and weight gain, which are all contemplated by the schedular rating criteria and by her (now assigned) 100 percent rating.  Consequently, the schedular criteria are not inadequate, and referral for extraschedular evaluation is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Further, the record does not show nor does the Veteran allege that her hypothyroidism impacts on her ability to work.  Notably, on January 2012 VA examination, the examiner noted that the Veteran's thyroid condition had no impact on her ability to work.  Therefore, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Shinseki v. Rice, 22 Vet. App. 447 (2009).  


ORDER

A 100 percent schedular rating for hypothyroidism is granted, effective October 1, 2010, subject to the regulations governing payment of monetary awards.


REMAND

The Veteran contends that her service connected disabilities of blepharospasm with spasmodic torticollis and spasmodic dysphonia are more severe than is contemplated by her current 30 and 10 percent ratings, respectively.  Specifically, she appears to allege that her blepharospasm with spasmodic torticollis is encompassed by other manifestations not encompassed by her current rating, to include psychotic manifestations, complete or partial loss of use of one of more extremities, speech disturbance, impairment of vision, disturbances of gait, tremors, and visceral manifestations.  See September 2012 representative statement.  The Veteran also notes that her disability is different from a "tic" in that she experiences involuntary, forceful, sustained, and prolonged muscle contractions, which she cannot control.  See November 2011 Veteran statement.  Regarding her spasmodic dysphonia, the Veteran indicates that such is characterized by broken and choppy sound which is caused by involuntary movements of the muscle in her larynx.  She also suggests that her disability is more similar to aphonia (the inability to produce voice).  

The Veteran was last examined by VA for these disabilities in January 2012.  The most current treatment records are dated in March 2011.  Accordingly, a contemporaneous examination and updated medical records to assess the current severity of these disabilities are warranted. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding treatment records (since March 2011) relevant to the claims remaining on appeal.

2.  Schedule the Veteran for an appropriate VA examination(s) to determine the current severity of her service-connected blepharospasm with spasmodic torticollis and spasmotic dysphonia.  The record must be made available to the examiner(s) and reviewed in conjunction with the examination(s).  Examination findings should be reported to allow for application of VA rating criteria.

The examiner should specifically note all manifestations of these disabilities, and should discuss the Veteran's allegations as to her symptomatology (noted above).

3.  Then review the record and readjudicate the claims.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and her representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


